Rule 903. Subscribing WitnessA subscribing witness’s testimony is necessary to authenticate a writing only if required by the law of the jurisdiction that governs its validity. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1945; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The common law required that attesting witnesses be  produced or accounted for. Today the requirement has generally been  abolished except with respect to documents which must be attested to be  valid, e.g. wills in some states. McCormick §188. Uniform Rule 71;  California Evidence Code §1411; Kansas Code of Civil Procedure §60–468;  New Jersey Evidence Rule 71; New York CPLR Rule 4537. Committee Notes on Rules—2011 Amendment The  language of Rule 903 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.